 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE LLC,                                 Case No.: 2:17-cv-03044-APG-EJY

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 SUNDANCE HOMEOWNERS
   ASSOCIATION,
 7
        Defendant
 8

 9         I previously stayed this case pending resolution of a related state court action. ECF No.

10 11. It appears from the Supreme Court of Nevada’s docket that the state court appeal was

11 resolved in plaintiff Nationstar Mortgage LLC’s favor. Nationstar Mortgage LLC v. Jackel

12 Properties, et al., No. 75040, Order of Reversal and Remand dated March 15, 2019.

13         IT IS THEREFORE ORDERED that on or before October 31, 2019, plaintiff Nationstar

14 Mortgage LLC shall file a status report regarding the status of this action, including whether the

15 stay should be lifted or the case should be dismissed.

16         DATED this 3rd day of October, 2019.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
